t c memo united_states tax_court frank blazic petitioner v commissioner of internal revenue respondent docket no filed date john gigounas for petitioner daniel j parent for respondent memorandum opinion carluzzo special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent’s motion is based upon the ground that the petition in this case was not filed within the period prescribed by sec_6213 in petitioner’ sec_1 section references are to the internal_revenue_code_of_1986 as amended - - opposition to internal revenue service’s motion to dismiss filed date petitioner objects to respondent’s motion upon the ground that the notice_of_deficiency upon which this case is based was not mailed to petitioner’s last_known_address as required by sec_6212 an evidentiary hearing was conducted on respondent’s motion in san francisco california on date the issue for decision is whether the notice_of_deficiency upon which this case is based was sent to petitioner at his last_known_address background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san rafael california in a notice_of_deficiency issued and sent by certified mail on date the notice respondent determined a deficiency in and various additions to petitioner’s federal_income_tax the petition in this case was filed on date which is well beyond the period for doing so prescribed in sec_6213 the notice is addressed to petitioner pincite1 school street san leandro ca the san leandro address which is the address petitioner listed on his federal_income_tax return filed date the san leandro address is also shown as petitioner’s address on his federal_income_tax return filed date which is the most recently filed return before the notice was issued the examination of petitioner’s return began in date during the course of the examination several letters were sent to petitioner at the san leandro address although letters sent by respondent to petitioner at another address were returned nothing in the record as undeliverable during the examination suggests that any of the letters addressed to petitioner at the san leandro address were returned to the examining agent as best as can be determined from the record petitioner never the notice was also sent to petitioner at an address in grass valley california petitioner had provided this address to an employer and that address was on a form_w-2 issued to petitioner however the notice mailed to this address was returned to respondent by the u s postal service respondent agrees that the grass valley address was not petitioner’s last_known_address in date the examining agent sent two letters one by certified mail to petitioner at an address in auburn california both letters were stamped as undeliverable and returned apparently the auburn address was listed on documents filed by or on behalf of petitioner in a bankruptcy proceeding initiated in date and concluded in date the auburn address was used on respondent’s proof_of_claim for internal revenue taxes submitted in that bankruptcy proceeding on date on date a notice of intent to enter final decree and close chapter case was filed in the bankruptcy proceeding the auburn address was listed as petitioner’s address in that notice - responded to any of the examining agent’s attempts to communicate with him respondent’s agents can obtain a taxpayer’s address by requesting an inquiry national on-line entity inole report the database accessed through an inole report is maintained by respondent and is updated with information from various sources including federal_income_tax returns and forms change_of address receipt of a form_8822 by respondent is reflected on an inole report however after the information contained ona form_8822 has been entered into the database the form itself is not retained according to inole reports generated on various dates from date through date including date petitioner’s address was the san leandro address none of the reports indicates the receipt of a form_8822 from petitioner during that period discussion petitioner does not contend that the petition in this case was timely filed instead petitioner argues that the notice was not mailed to him at his last_known_address in general a taxpayer’s last_known_address is the address shown on the most recently filed return absent clear and concise notice of a change in address see 857_f2d_676 9th cir affg 88_tc_1042 91_tc_1019 relevant for our purposes a form_8822 is one method that a taxpayer can use to provide such notice see sec_5 of revproc_90_18 1990_ 1_cb_491 at the hearing petitioner testified that on date or shortly thereafter he sent by regular mail a form_8822 the form to respondent changing his address from the san leandro address to harpoon way hayward ca the hayward address petitioner claims that the form was sent prior to respondent’s issuance of the notice and therefore the hayward address was his last_known_address at the time the notice was issued we note that petitioner’s claim regarding the mailing of the form was not made known until later in the proceedings the petition does not contain any express reference to the form nor does it indicate what address petitioner claims to have been his last_known_address on the date the notice was mailed instead petitioner’s first reference to the form and the hayward address is set forth in a declaration attached to his objection to the in the petition petitioner alleges that respondent was put on notice of his change_of address through correspondence and or return filing before the mailing of the notice_of_deficiency we doubt that petitioner intended the term correspondence to include the form furthermore the san leandro address is the address listed for petitioner on the most recently filed return prior to the issuance of the notice motion here under consideration in the declaration petitioner stated that he mailed the form to respondent in july or date according to petitioner during the summer of he interviewed for employment with the internal_revenue_service but he could not recall the name of the woman who interviewed him he claims however she told him that to be considered for employment he must be in compliance with the tax laws he would be fingerprinted and subject_to a background investigation and he needed to notify the internal_revenue_service of his then-current address petitioner neither claims nor established that he satisfied either of the first two requirements listed above nevertheless he claims that he mailed the form to respondent in order to comply with the third requirement in further support of this claim petitioner produced a photocopy of the form at the hearing although he acknowledged that he did not provide respondent’s counsel with a copy of the form until weeks before the hearing under the circumstances we are not convinced that the form was sent to respondent during as petitioner did not file his return until date and he did not file his and returns until date claimed by petitioner in this case the san leandro address is the address listed on the return filed most recently before the issuance of the notice the san leandro address was also the address listed for petitioner in respondent’s computerized database on dates shortly there are other inconsistencies between petitioner’s testimony and statements contained in documents filed prior to the hearing in the petition petitioner alleges that he did not receive the notice and had no knowledge of the mailing of such until several months after the purported mailing emphasis added in the declaration referred to above he states that he was wholly unaware of any irs audit for and any deficiency determination until when he was contacted by irs collection at the hearing he testified on direct examination as follows q when did you first find out that you -- that the irs had made a tax_assessment against you a i believe it was in ’97 or - probably '97 q would you state how you discovered this fact a the franchise tax board sent a levy on my wages at eckhoff accountancy corporation qo and what did you do after you found out about that levy a i then contacted -- after speaking with the franchise tax board they indicated to me to contact the internal_revenue_service which i did qo and when was the first time you discovered that the irs did in fact send you a 90-day letter a i believe i already answered that question i think it was or somewhere in there --- - before and several months after the notice was issued and mailed to petitioner on date respondent’s records do not indicate that the form was received prior to the issuance of the notice and petitioner does not contend that he otherwise provided clear and concise notice to respondent that his address had changed from that shown on his most recently filed return nothing else in the record suggests that any event occurred that would otherwise have put respondent on notice that petitioner’s last_known_address changed from the san leandro address to the hayward address before the notice was issued the san leandro address is therefore petitioner’s last_known_address within the meaning of sec_6212 and the notice was properly mailed to him at that address see 91_tc_1019 because the petition in this case was not filed within the period prescribed by sec_6213 respondent’s motion to dismiss for lack of jurisdiction will be granted upon that ground to reflect the foregoing an appropriate order dismissing this case for lack of jurisdiction will be entered
